Order filed June 18, 2019




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-19-00350-CV
                                  ____________

                       JIMMY GETTINGS, Appellant

                                       V.

DARLENE BOUNDS, GRADY GETTINGS, BELVA GETTINGS, CHURCH
OF CHRIST, MILL ROAD, OF DURHAM, NORTH CAROLINA, CHURCH
OF CHRIST OF CAMPIONS OF HOUSTON, TEXAS DOES 1-25, Appellees


                   On Appeal from the 189th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2018-02794

                                    ORDER

      This is an appeal from the order signed April 1, 2019 regarding Grady and
Belva Gettings’ motion for sanctions and the order signed April 8, 2019 regarding
the Gettings Family Defendants’ no-evidence motion for summary judgment. It
appears we lack jurisdiction over this appeal, but we are unable to make that
determination because the clerk’s record has not been filed. Accordingly, we enter
the following order.

      The Harris County District Clerk is directed to file a partial clerk’s record on
or before June 28, 2019, containing (1) any judgment that has been signed in this
case, (2) any request for findings of fact and conclusions of law, (3) any post-
judgment motion and the court’s ruling on the motion, and (4) any notice of appeal.

      If any of the requested items is not part of the case file, the district clerk is
directed to file a partial clerk’s record containing a certified statement that the
requested item is not a part of the case file.

                                    PER CURIAM




                                            2